Citation Nr: 0933881	
Decision Date: 09/10/09    Archive Date: 09/17/09	

DOCKET NO.  07-02 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss. 

2.  Entitlement to service connection for chronic tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from March 1951 to March 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

In a rating decision of December 2006, the RO granted service 
connection for right ear hearing loss.  Accordingly, that 
issue, which was formerly on appeal, is no longer before the 
Board.

Finally, good or sufficient cause having been shown, the 
Veteran's appeal has been advanced on the Board's docket 
under the provisions of 38 U.S.C.A. § 7107(a) (West 2002) and 
38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  Left ear hearing loss is not shown to have been present 
in service, or for many years thereafter, nor is it the 
result of any incident or incidents of the veteran's period 
of active military service.

2.  Chronic tinnitus is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the Veteran's period of 
active military service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by active military service, nor may sensorineural hearing 
loss in the left ear be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, as well 
as service treatment records, and both VA and private 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the Veteran's claims, and what the evidence in 
the claims file shows, or fails to show, with respect to 
those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).

The Veteran in this case seeks service connection for left 
ear hearing loss, as well as for chronic tinnitus.  In 
pertinent part, it is contended that the veteran's current 
left ear hearing loss and tinnitus are the result of exposure 
to noise at hazardous levels during his period of active 
military service.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2008).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008). 

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores utilizing the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2008).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

In the case at hand, service treatment records fail to 
document the presence of a left ear hearing loss, or chronic 
tinnitus.  In that regard, at the time of a service entrance 
examination in March 1951, hearing was 15/15 for both the 
right and left ears, and no pertinent diagnoses were noted.  

At the time of a service medical examination in June 1952, 
hearing for the whispered and spoken voice was 15/15 for both 
the right and left ears.  An audiometric evaluation conducted 
as part of that examination yielded pure tone air conduction 
threshold levels, in decibels, as follows:  




HERTZ




250
500
1000
2000
3000
4000
8000
LEFT 
EAR
10 
(25
)
10 
(25)
10 
(20)
15 
(25)
10 
(20)
10 
(15)
10 
(20)

[Pure tone thresholds are reported both in ASA and ISO (ANSI) 
units.  The figures in parentheses represent ISO (ANSI) 
units, and are provided for data comparison purposes.]

At the time of a service separation examination in March 
1955, a physical examination of the Veteran's ears was within 
normal limits.  No audiometric evaluation was conducted at 
the time of service separation.  Nor were any pertinent 
diagnoses noted.

At the time of a private audiometric examination in October 
1963, pure tone air conduction threshold levels, in decibels, 
were as follows:




HERTZ




250
500
1000
2000
4000
8000
LEFT 
EAR
0 
(15)
0
(15)
0
(10)
5
(15)
20
(25)
0
(10)

[Pure tone thresholds are reported both in ASA and ISO (ANSI) 
units.  The figures in parentheses represent ISO (ANSI) 
units, and are provided for data comparison purposes.]

The earliest clinical indication of the presence of an 
arguably chronic left ear hearing loss is revealed by a 
private audiometric examination dated in November 2001, 
approximately 46 years following the Veteran's discharge from 
service, at which time there was noted a rather precipitous 
high frequency hearing loss in the Veteran's left ear.  
Significantly, at the time of that examination, no mention 
was made of any nexus between the Veteran's left ear hearing 
loss and his period of active military service.  

The Board notes that, at the time of a VA audiometric 
examination for compensation purposes in April 2006, the 
Veteran gave a history of military noise exposure in an 
engine room.  Also noted was recreational noise exposure from 
hunting, and occupational noise exposure from farm equipment.  
Noted at the time of examination was that the Veteran was 
suffering from tinnitus, which, according to the Veteran, had 
been present for more than 40 years in both ears.  
Significantly, at the time of examination, the Veteran's 
tinnitus was described as a "symptom, not a disease."  
Further noted was that, while tinnitus was commonly 
associated with noise exposure, it could also be initiated or 
affected by caffeine, nicotine, alcohol, stress, fatigue, and 
over 200 prescription and nonprescription medications, as 
well as other numerous pathologies.  In the opinion of the 
examining audiologist, without supporting evidence from the 
Veteran's military medical records, it was impossible to 
connect tinnitus to military noise exposure without resorting 
to mere speculation.

Audiometric evaluation revealed pure tone air conduction 
threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT EAR
10
25
25
85
90

Speech recognition ability was 92 percent in the Veteran's 
left ear.  The pertinent diagnosis noted was of a sloping, 
moderately severe sensorineural hearing loss in the Veteran's 
left ear.  

As noted above, in the opinion of the examining audiologist, 
it was impossible to determine the cause of the Veteran's 
tinnitus without resorting to mere speculation.  Also noted 
was that the Veteran's hearing loss was not the direct result 
of military noise exposure.  Significantly, overlying factors 
such as aging, genetics, medications, and disease, as well as 
occupational, recreational, and/or environmental noise, in 
conjunction with other unknown etiologies, all affected 
hearing acuity.  Accordingly, it was impossible to determine 
what, if any, role the military might have had in the 
Veteran's current hearing loss without resorting to mere 
speculation.

Following a review of the Veteran's claims folder in November 
2006, the same audiologist who had conducted the Veteran's 
April 2006 examination indicated that, with the exception of 
the Veteran's April 2006 audiogram and the filing of his 
claim, there was no mention of tinnitus in the Veteran's 
claims folder, or in VA medical records.  In point of fact, 
the Veteran had denied tinnitus to his primary care physician 
in 2005 and 2006.  Under the circumstances, it was impossible 
to determine if the Veteran's tinnitus truly existed.  
Moreover, if it did exist, there was no evidence to support 
that it began during the veteran's military service, or that 
the "military caused it."

Significantly, a hearing test performed eight years following 
the Veteran's discharge from service was the closest 
indication that a loss might have occurred as a result of 
military noise exposure.  According to the examining 
audiologist, those thresholds more accurately represented 
what hearing the Veteran might have lost as a result of being 
in the service.  Moreover, any disparity between the 
Veteran's two ears was most likely due to the Veteran's 
recreational hunting, inasmuch as the noise he experienced in 
the engine room in service was bilateral in nature.  In the 
opinion of the examining audiologist, the audiometric results 
obtained in April 2006 were not representative of military 
related hearing loss.

Based on the aforementioned, it would appear that the 
Veteran's left ear hearing loss and tinnitus were first 
documented no earlier than November 2001, many years 
following his discharge from active service.  Moreover, while 
in November 2006, a VA audiologist indicated that a hearing 
test performed eight years following the Veteran's discharge 
from service was the "closest indication" that a loss might 
have occurred as a result of military noise exposure, that 
examination showed essentially normal hearing in the 
Veteran's left ear.  Clearly, the VA audiologist, in 
stipulating that the Veteran's hearing loss might be due to 
military noise exposure, was referring to his right ear, the 
ear for which service connection for defective hearing is 
already in effect.  

Moreover, while in a report of June 2006, a private 
audiologist wrote that the Veteran's hearing loss and 
tinnitus "might" be traced back to his military noise 
exposure, that same audiologist indicated that only the 
Veteran's right ear hearing loss was consistent with noise 
exposure.  Significantly, the opinion of the private 
audiologist appears to have been based for the most part on 
history provided by the Veteran, inasmuch as, based on the 
evidence of record, there is no indication that she had any 
access to the Veteran's claims folder or service treatment 
records.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(holding that evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, is of limited probative value); see 
also Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993).  Additionally, evidence favorable to 
the Veteran's claim that does little more than suggest a 
possibility that his illness might have been caused by 
service is insufficient to establish service connection.  
See, e.g., Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Regarding the Veteran's assertions which attribute his left 
ear hearing loss and tinnitus to service, the Board notes 
that whether continuity of symptomatology is shown or not, 
competent evidence is still required to support the claims.  
Given the absence of left ear hearing loss and tinnitus in 
service, the prolonged period without any complaint 
subsequent to separation from service, and the absence of 
competent, credible medical evidence etiologically relating 
the Veteran's disorders to service, the Board rejects the 
Veteran's statements as they are far outweighed by the other 
competent and credible evidence of record.

Based on the aforementioned, the Board is unable to 
reasonably associate the Veteran's current left ear hearing 
loss or tinnitus, first persuasively documented many years 
following service discharge, with any incident or incidents 
of his period of active military service.  Accordingly, 
service connection for those pathologies must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the Veteran about the information and evidence that VA 
will seek to provide; and (3) inform the Veteran about the 
information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
October 2005.  In that correspondence, VA informed the 
Veteran that, in order to substantiate his claims for service 
connection, the evidence needed to show that he had a current 
disability, a disease of injury in service, and evidence of a 
nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records 
and medical opinions.  To the extent there existed any error 
by VA in providing the notice provided by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claims.  Moreover, neither the Veteran nor his 
representative has raised allegations of prejudice resulting 
from error on the part of VA.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  The RO informed the Veteran that he could obtain 
private records himself and submit them to VA.  He was also 
informed of how disability ratings and effective dates are 
assigned if service connection is established.  See also VA 
letter dated in May 2006 and readjudication of the claim in 
November 2007 Supplemental Statement of the Case.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as VA and 
private treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Service connection for left ear hearing loss is denied.

Service connection for chronic tinnitus is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


